

EXHIBIT 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT


FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of January 7,
2011 between
 
SYMS CORP, a New Jersey corporation (the “Lead Borrower”),
 
FILENE’S BASEMENT, LLC (together with the Lead Borrower, collectively, the
“Borrowers”),
 
each lender party hereto (collectively, the “Lenders” and individually, a
“Lender”), and
 
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have entered into a certain Credit Agreement dated as of August 27, 2009
(as amended and in effect, the “Credit Agreement”); and


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have agreed to amend the Credit Agreement as set forth herein.


NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:


1.
Incorporation of Terms and Conditions of Credit Agreement.   All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference.  All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement, as applicable.

 
2.
Representations and Warranties.  Each Borrower hereby represents and warrants
that (i) to its knowledge, no Default or Event of Default by the Borrowers
exists under the Credit Agreement or under any other Loan Document, and (ii)
after giving effect to this Amendment, all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date.

 
 
-1-

--------------------------------------------------------------------------------

 
 
3.
Ratification of Loan Documents.  Each Borrower hereby acknowledges and agrees
that it has no actual knowledge of any offsets, defenses, claims, or
counterclaims against any Lender, any Agent, or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns with respect to the Obligations, or otherwise, and that
if such Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against any Lender, any Agent or any of their respective officers,
directors, employees, attorneys, representatives, predecessors, successors, or
assigns, whether known or unknown, at law or in equity, from the beginning of
the world through this date and through the time of execution of this Amendment,
all of them are hereby expressly WAIVED, and each Borrower hereby RELEASES each
Lender, each Agent, and their respective officers, directors, employees,
attorneys, representatives, predecessors, successors, and assigns from any
liability therefor.

 
4.
Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

 
 
a.
Amendments to Article I.  The provisions of Article I are hereby amended as
follows:

 
 
i.
by deleting the definition of “Appraisal Percentage” in its entirety and by
substituting the following in its stead:

 
“Appraisal Percentage” means 87.5%.
 
 
ii.
by deleting clause (a) of the definition of “Borrowing Base” in its entirety and
by substituting the following in its stead:

 
“(a)           the face amount of Eligible Credit Card Receivables multiplied by
90%;  plus”
 
 
iii.
by deleting clause (e) of the definition of “Borrowing Base” in its entirety and
by substituting the following in its stead:

 
“(e)           the lesser of (i) $9,000,000 and (ii) the Real Estate Advance
Rate multiplied by the Appraised Value of Eligible Real Estate;  minus”
 
 
iv.
by deleting “$10,000,000” in the first line of the definition of “Letter of
Credit Sublimit” and by substituting “$20,000,000” in its stead.

 
 
v.
by deleting the definition of “Real Estate Cap” in its entirety.

 
 
vi.
by deleting the definition of “Real Estate Advance Rate” in its entirety and by
substituting the following in its stead:

 
 
-2-

--------------------------------------------------------------------------------

 
 
“Real Estate Advance Rate” means, as of the First Amendment Effective Date, the
following percentages, in each case to be applied against the Eligible Real
Estate during each of the following respective three-month periods:
 
Period
Real Estate Advance Rate
First Amendment Effective Date through February 28, 2011
50%
March 1, 2011 through May 31, 2011
48.25%
June 1, 2011 through August 31, 2011
46.50%
September 1, 2011 through November 30, 2011
44.75%
December 1, 2011 through February 28, 2012
43%
March 1, 2012 through May 31, 2012
41.25%
June 1, 2012 through Maturity Date
39.50%

 
 
vii.
by adding the following new definition thereto in appropriate alphabetical
order:

 
“First Amendment Effective Date” means January 7, 2011.
 
 
b.
Amendments to Article VI.  The provisions of Article VI are hereby amended as
follows:

 
 
i.
by deleting “at least 30 days before the end of each Fiscal Year of the Lead
Borrower” in Section 6.01(d) thereof and by substituting “on or before February
28 of each year” in its stead.

 
 
ii.
by deleting Sections 6.13(a) and (b) thereof in their entirety and by
substituting the following in their stead:

 
“(a)  (i) On or prior to the Closing Date, deliver to the Administrative Agent
copies of notifications (each, a “Credit Card Notification”) substantially in
the form attached hereto as Exhibit F which have been executed on behalf of such
Loan Party and delivered to such Loan Party’s credit card clearinghouses and
processors listed on Schedule 5.21(b); and (ii) on or prior to January 21, 2011
(which date may be extended by the Administrative Agent in its sole discretion),
enter into a Blocked Account Agreement (Deposit Account Control Agreement)
satisfactory in form and substance to the Agents with each Blocked Account Bank
(collectively, the “Blocked Accounts”).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)  The Loan Parties shall ACH or wire transfer no less frequently than each
Business Day (and whether or not there are then any outstanding Obligations) to
a Blocked Account all (i) amounts on deposit in each DDA and (ii) payments
received from credit card processors.”
 
5.
Delivery of Borrowing Base Certificates.  Notwithstanding the provisions of
Section 6.02(c) of the Credit Agreement, the definition of “Accelerated
Borrowing Base Delivery Event” or any other provision to the contrary set forth
in the Credit Agreement, the Borrowers hereby acknowledge and agree that, from
and after the First Amendment Effective Date until such time as Availability is
in an amount greater than thirty percent (30%) of the Loan Cap for sixty (60)
consecutive days, the Borrowers will deliver a Borrowing Base Certificate
weekly, on Wednesday of each week (or, if Wednesday is not a Business Day, on
the next succeeding Business Day), showing the Borrowing Base as of the close of
business on the immediately preceding Saturday.

 
6.
Cash Management.  Notwithstanding the provisions of Section 6.13 of the Credit
Agreement, the definition of “Cash Dominion Event” or any other provision to the
contrary set forth in the Credit Agreement, the Borrowers hereby acknowledge and
agree that, from and after the First Amendment Effective Date until such time as
Availability is in an amount greater than thirty percent (30%) of the Loan Cap
for sixty (60) consecutive days, the Borrowers shall continue to maintain their
cash management system (including the sweep no less frequently than daily of all
cash receipts and collections to the Concentration Account) as in effect on the
First Amendment Effective Date.

 
7.
Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent have been fulfilled to the satisfaction of
the Administrative Agent:

 
 
a.
This Amendment shall have been duly executed and delivered by the Borrowers and
the Lenders.  The Administrative Agent shall have received a fully executed
original hereof.

 
 
b.
All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Amendment shall have been duly
and effectively taken.

 
 
c.
After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
d.
The Borrowers shall have paid an amendment fee to the Administrative Agent, for
the account of the Lenders, in the amount of $60,000.  Such amendment fee shall
be fully earned and due and payable on the date of this Amendment and shall not
be subject to refund or rebate under any circumstances.

 
8.
Binding Effect.  The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 
9.
Expenses.  The Borrowers shall reimburse the Agents for all expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees
to the extent provided in the Credit Agreement.

 
10.
Multiple Counterparts.   This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

 
11.
Governing Law.  This Amendment shall be construed, governed, and enforced
pursuant to the laws of the State of New York.

 
 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as a sealed instrument as of the date first above written.
 

 

 
SYMS CORP, as Lead Borrower


By:       /s/ Marcy Syms                                  
Name:  Marcy Syms
Title:    Chief Executive Officer




FILENE’S BASEMENT, LLC, as a Borrower


By:       Syms Corp, its sole member


By:       /s/ Marcy Syms                                   
Name:  Marcy Syms
Title:    Chief Executive Officer

 
 
-6-

--------------------------------------------------------------------------------

 
 

 

 
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, and as a
Lender


By:       /s/ Andrew Cerrussi
Name:  Andrew Cerrussi
Title:    SVP

 
 
-7-

--------------------------------------------------------------------------------

 